DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 and by extension the depending claims, have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson (WO2014197035)  in view of Lidoine (US7963362).
With respect to claim 1 Gilson discloses an assembly for an aircraft propulsion system, comprising:
A first acoustic panel (38d in figure 2) including a first perforated skin (40d see perforations 44d) , a first nonperforated skin (see figure 2)and a first cellular core (42d) arranged between and connected to the first perforated skin and the first nonperforated skin, the first perforated skin configured with a plurality of first perforations (44d) and having a first percentage of open area (inherent as the perforations create an open area, as there is an open area there is a percentage of area that is open) and a first of the first perforations having a first width; and

Gilson does not discloses wherein the second percentage of open area is less than the first percentage of open are.  Gilson does disclose areas where the perforations are different from one another in one parameter or another. 
Lidoine discloses (abstract and figure 4) discloses an acoustic panel which includes regions of varied acoustic impedance (abstract) one such variable that influences the acoustic impedance is the percentage of open area (column 3 lines 5-10).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Lidione to use percentage of open area as an acoustic impedance modifying parameter with the device of Gilson. This would allow for the tuning of the acoustic impedance. 
With respect to claim 2 Gilson as modified by Lidione further discloses wherein each of the first perforations has the first width and each of the second perforations has the second width (as taught by Gilson figure 2).
With respect to claim 3 Gilson as modified by Lidione further discloses wherein an adjacent pair of first perforations is separated by a first distance and an adjacent pair of second perforations is separated by a second distance that is greater than the first distance (refer to the regions as shown in figure 4 of Lidione which have different distances between adjacent perforations).
With respect to claims 4 and 5 Gilson as modified further discloses  the first and second skin each having thicknesses and structural strength by nature of their presence. The selection of the respective thickness and strength parameters would be a matter of optimization of the system. The thickness of the skin would determine the neck length of the resonators and as such is recognized by one of ordinary skill in the art as a results effective variable, the strength of the skin would determine the movement of the first skin if any which would have an understood effect on the resonance as well. It has 
With respect to claim 7 Gilson as modified further discloses an arrangement of the panels wherein they are beside one another, the rearrangement of the panels such that one was upstream of the other would have been a simple rearrangement of the parts. It has been held that rearranging parts if an invention involves only routine skill in the art. In re Japikse, 86 USPQ70.
With respect to claims 8-10 the teachings of Gilson disclose the sound reduction panel included as part of the engines of the aircraft, the use in the inner barrel, an inner fixed structure or a thrust reverser would have been an obvious use of the sound reduction member. This would only be matter of using the panel in its intended function in different locations within the propulsion system.
With respect to claims 11-13 the vales as claimed for the widths represent only an optimization of the system. The width would be a determining factor of the resonance frequency as would be readily understood by one of ordinary skill in the art. See again holdings of In re Boesch as cited above.
With respect to claim 14 Gilson as modified further discloses an assembly for an aircraft propulsion system, comprising:
An acoustic panel including a perforated skin a non perforated skin and a cellular core arranged between and connected to the perforated skin and the non-perforated skin;
The cellular core configured with a plurality of cavities; and
The perforated skin is configured with a plurality of perforations fluid coupled with the cavities; wherein each of the perforations has a width. Regarding the width being substantially equal to or less than 0.03 inches. The value of the width represents only an optimization of the system. The width would be a determining factor of the resonance frequency as would be readily understood by one of ordinary skill in the art. See again holdings of In re Boesch as cited above.
With respect to claims 15-16 the vales as claimed for the widths represent only an optimization of the system. The width would be a determining factor of the resonance frequency as would be readily understood by one of ordinary skill in the art. See again holdings of In re Boesch as cited above.
With respect to claims 17 Gilson as modified further discloses the invention as claimed except wherein the percentage of the open area is substantially equal to or less than 10. The selection of the Lidoine column 3 lines 5-10) on the structure for the amount of  sound reduction and the restriction to flow. See again the holdings of In re Boesch as cited above. 
With respect to claims 18-20 the teachings of Gilson  disclose the sound reduction panel included as part of the engines of the aircraft, the use in the inner barrel, an inner fixed structure or a thrust reverser would have been an obvious use of the sound reduction member. This would only be matter of using the panel in its intended function in different locations within the propulsion system.
With respect to claim 21 as Gilson as modified by Lidione (see Lidione column 3) established the percentage of open area as a variable which alters the results of acoustic impedance. As such one of ordinary skill recognize such a POA value as being a means for optimization of the device. The selection of the values claimed would be mere optimization.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837